Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hankey (US 20080165982 A1). 

As to Claim 1, Hankey teaches a hearing aid ( headset 500, Figure 5, 18) with Bluetooth control ( Figure 18, [0197] Bluetooth processor 1812) , wherein it comprises: a rubber hub (1) for the hearing aid ( primary housing 11, 510 Figure 1, 5, primary housing constructed from rubber, [0149])), inside which a main board (9) is fixed ( , one side of the main board (9)( primary housing circuit board 512) are attached with a circuit board (2) ( earbud circuit board 522, [0133]), a speaker (3)( receiver 524, [0133]) and a battery (6)( battery 19, Figure 1) in order from top to bottom; an in-ear rubber hub (4) ( neck portion that couples the primary housing to the secondary housing, [0097] and [0098] and [0099], Figure 6A, [0135], Figure 10A, 10B neck 1030, [0149]) secured on one side of the speaker (3) ( speaker 12, Figure 1), on the outside of which is fixed with a rubber earplug (5)( ear bud housing 520 made of rubber, [0149], [0133], Figures 10A, 10B earbud  1020). Regarding the following: a microphone (8) and keys (7) fixed on the other side of the main board (9) sequentially from top to bottom; a micro-control unit (10), a D/A converter (11), an amplifier (12) and a Bluetooth module (13) are fixed on the upper part of the main board (9), the keys (7) are connected to the micro-control unit (10) so that when a signal is generated for the micro-control unit (10), the micro-control unit (10) connects the signal to the phone via an antenna on the upper part of the Bluetooth module (13), Hankey teaches [0134] each circuit board may include one or more rigid portions upon which electrical components (e.g., receiver 524, processing circuitry 526 or microphone 514) can be easily and stably mounted. Various electrical components include battery 19, antenna 15, button 14, connector 16, Figures 1 where button is the claimed “keys”, [0154]) and the button and antenna are used for wireless communication, Figure 14, switch 1423 and antenna 1415, [0175] ,[0174] teaches Antenna 1415 can be used to send wireless signals to and receive wireless signals from another device (e.g., a phone or portable media device). UART multiplexer 1416 can be electrically coupled with processor 1411 and can route data signals to different parts of 

As to Claim 2, Hankey teaches the limitations of Claim 1, and  wherein the microphone (8) is used for collecting external sound and transmitting the sound to the micro-control unit (10), the digital signals at the output end of the micro-control unit (10) are converted into analog signals by the D/A converter (11), and the input signals are amplified in voltage or power by the amplifier (12) before being transmitted to the speaker (3), [0179] teaches on FIG. 15 shows processor 1500 which can be used as the core processor or application processor of a headset in accordance with an embodiment of the present invention. Processor 1500 can, for example, correspond to processor 20 of FIG. 1. Processor 1500 can include differential microphone input amplifier 1551 and differential speaker output amplifier 1552. Both the input amplifier 1551 and the output 
As to Claim 3, Hankey teaches the limitations of Claim 1, and wherein the battery (6) is electrically connected to the main board (9), [0181], Figure 15 Processor 1500 can include differential microphone input amplifier 1551 and differential speaker output amplifier 1552. Both the input amplifier 1551 and the output amplifier 1552 can be electrically coupled with Audio CODEC 1550 to process (e.g., encode and decode) audio signals. Power control and regulation circuitry 1560 can include low-dropout regulator (LDO) 1561, battery charger 1562 and switch mode power supply (SMPS) 1563. The power needed for the various subsystems of processor 1500 can be regulated by LDO 1561 or SMPS 1563 depending on both the charge level of the battery and any external power sources that might be connected. This will be described in more detail below in connection with the discussion of FIG. 16. Battery charger 1562 can output a controllable current between 25 and 100 milliamps to charge a battery (see e.g., battery pack 1119 of FIG. 11). In accordance with an embodiment of the present invention, this controllable current can vary based on various factors (e.g., the detected temperature of the battery.)
As to Claim 4, Hankey teaches the limitations of Claim 1, and wherein the micro-control unit (10) is electrically connected to the circuit board (2), (RF circuitry 1520 integrated within processor 1500, [0179}, Figure 15 can be used to input and output RF signals for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651